Citation Nr: 1758406	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from December 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Veteran originally requested a hearing but then later withdrew his hearing request in writing. 


FINDING OF FACT

The evidence is against a finding that the Veteran has a current left knee disability that is related to his military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has not obtained a medical opinion addressing whether the Veteran has a left knee disability related to his military service.  The Board finds that such an opinion is not necessary.  A medical opinion is only necessary when certain criteria are met.  One of those criteria is evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This element is not met.  As discussed below, service records only show treatment for the right knee; not the left knee.  While the Veteran indicates that the in-service treatment was for the left knee the Board finds the medical records recorded at the time of treatment to be more probative as to this point.  Hence, the evidence does not establish an in-service event, injury, or disease during the applicable period and a medical opinion is therefore not necessary.  Id.      

The Board recognizes that VA did provide a knee examination in this case and that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examiner was specifically asked to offer an opinion regarding if a right knee disability was related to service, and if so, if the left knee disability was secondary to the right knee disability.  VA never intended to obtain a direct service connection opinion for the left knee as such an opinion was not necessary.  Therefore, the examination and subsequent opinion and report are not inadequate.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Veteran asserts he injured his left knee during active duty service which resulted in a current knee disability.  In this case, the existence of a current left knee disability is not in dispute.  The question is whether the disability is related to military service.  

Service treatment records include a January 1977 clinic record reflecting that the Veteran hyperextended his right knee.  He was sent to physical therapy that same day where it was noted that he had right knee pain.  Further treatment of the knees is not indicated.  A February 1982 National Guard retention examination report indicates a normal evaluation of the lower extremities and musculoskeletal system.  In a report of medical history completed by the Veteran in connection with that examination he denied having had swollen or painful joints; bone, joint, or other deformity; or a trick or locked knee.  

The Veteran asserts there is an error in his service treatment records; specifically he noted the service treatment records showed a right knee injury and that he injured his left knee, not his right knee, during service.  He submitted an article discussing VA healthcare errors in support of his argument that errors in treatment can occur.  The Board recognizes that errors can occur; however, the evidence is against a finding that such is the case here.  

Generally, the Board finds that notes from medical clinicians recorded contemporaneous to treatment have a tendency to be more probative than recollection of the treatment decades later.  In addition, during a March 2011 VA examination, the Veteran relayed that he was told he had a torn meniscus at the time of his knee injury during service.  The service treatment record detailing the knee complaints specifically notes there was a negative McMurray's test, which is used to detect damage/tears to the meniscus.  The clinician also did not note any meniscal problems or concerns.  This makes it unlikely the Veteran was told he had a meniscus injury during treatment and suggests the Veteran's recollection of this treatment may not be accurate.   As such, the Board finds that the preponderance of the evidence is against a finding of a left knee injury during service.  

There is no allegation or evidence suggesting that arthritis of the left knee manifest to a compensable degree within one year of separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a), 4.71a, Diagnostic Codes 5003, 5010 (2017).  Of note, the Veteran's left knee replacement surgery took place in 2008, many years after his separation from service.  Service connection for a left knee disability secondary to a right knee disability also cannot be awarded as service connection is not in effect for any right knee disability.  38 C.F.R. § 3.310 (2017).  

As the preponderance of the evidence is against a finding of in-service incurrence of left knee injury, disease, or disability and such cannot be presumed, service connection for a left knee disability must be denied.  


ORDER

Entitlement to service connection for a left knee disability is denied.




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


